DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not support a 15g crucible.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is directed to a “15g crucible”.  It is not clear if this is a measure of the mass of the actual crucible or the mass which the crucible can hold.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bian (Nano energy).
Bian teaches a method of forming a carbon nitride material comprising:
- providing a precursor in a reacting vessel and substrate above the precursors, see Fig. 1 and p354-355, and
- heating the vessel at a first temperature, see 500-600degrees per Fig/text and
- quenching the vessel to form carbon nitride (see where the condensation temperature is reached, p355).
	In regard to the reaction vessel, it is noted that the claimed vessel is a 15g crucible, but the specification does not support that, but does support a 15 mL crucible.
	Bian exemplifies a process including a 200 mL crucible and 50 g of melamine, which is different than the claims 15g (or 15mL) crucible and also teaches a 3 hour heating which is different than the 20 minutes or less claimed.  	
	However, as per MPEP 2144.04 IV. A. a scaling up (understood also as scaling down) of a process is obvious without a demonstration of criticality.  Therefore to apply a smaller crucible/smaller amount of starting product would have been obvious without a showing of criticality.  The instant applicant does not demonstrate any critical result of using a smaller starting amount of material over the prior art larger amount.
	The claimed time frame is also short than that of the prior art, but because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as process time. 
	In the case of both the amount of material and the heating time, these are selected process variables and there is no demonstration that the claimed method provides an unexpected results over the prior art method, therefore the modification of the same variables would have been obvious.
	Regarding claim 2, the process formed graphitic CN.
	Regarding claims 3 and 4, the temperature is raised above the sublimation point of melamine as described, between 300-600 degrees as described.  The points of 300 (Fig 1), 500, 550 or 600 degrees C are all taught by Bian. 
	Regarding claim 5, the system is cooled to room temperature as described (it is at least understood that the entire system is brought back to room temperature).
	Regarding claims 6-11, 15 and 16, all elements of the claims are taught by the prior art, including carrying out at atmospheric pressure (air) (claim 6), applying melamine (or the other claimed reactants, right column of p355) (claim 7), and using a ceramic crucible that is polished and the FTO glass substrate is a cover and the entire system is placed in a furnace (claims 8-11, 15 and 16).
Regarding claim 14, examiner takes official notice that using a mash as an evaporant is well known in the art and would have been an obvious modification.


Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims “RTVC” process is different than that of the prior art, but the modification of the name does not alter the process being claimed.  The process steps are the same as that in the prior art – the differences, as pointed out in the arguments and above, are in the time and the amount of material or size of the vessel.  Such process variables do not lead to patentability without a showing of criticality of the claimed variables.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715